Citation Nr: 0817083	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-17 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had active service from 
March 1973 to January 1977.  The veteran died in April 2004.  
The appellant is the surviving spouse of the veteran, and is 
seeking entitlement to service connection for the cause of 
the veteran's death, to include DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  The veteran died in April 2004; the certificate of death 
lists the immediate cause of the veteran's death as 
respiratory failure, which was caused by a massive tumor left 
chest with liver.  The underlying cause of the massive tumor 
left chest with liver was metatasis unknown cancer.  

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  The evidence of record shows that the veteran was not 
physically present in the territory of the Republic of 
Vietnam during service.

4.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the veteran's death, and 
the criteria for DIC benefits have not been met.  38 U.S.C.A. 
§§ 1310 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for the cause of the veteran's death, is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.  The appellant contends 
that the veteran was a special weapon's guard during service 
and he guarded a lot of the drums that the chemicals were in.  
Likewise, she has noted that there is no place other than 
during service where her husband would have come into contact 
with anything to give him the cancer that ultimately lead to 
his death.  The veteran's representative indicates that the 
appellant has asserted that the veteran died of Agent Orange.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, respiratory cancers and 
soft-tissue sarcoma shall be service-connected, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e), 
including respiratory cancers and soft-tissue sarcoma, shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. § 3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in April 2004.  The certificate of death 
lists the immediate cause of the veteran's death as 
respiratory failure, which was caused by a massive tumor left 
chest with liver.  The underlying cause of the massive tumor 
left chest with liver was metastasis, unknown cancer.  At the 
time of the veteran's death, service connection was not 
established for any disability.  

The veteran's personnel records do not indicate, nor does the 
appellant claim, that the veteran served in the Republic of 
Vietnam during the Vietnam era.  Therefore, the veteran is 
not entitled to the presumption that he was exposed to an 
herbicide agent during such service pursuant to 38 C.F.R. § 
3.307(a)(6).  Likewise, there is no evidence of record, other 
than the appellant and her representative's statements that 
indicate that the veteran was exposed to Agent Orange or any 
other herbicide during service.  The Board finds that the 
contemporaneous evidence from service, which does not show 
that the veteran was exposed to Agent Orange or any type of 
herbicide far outweighs the recent statements made by 
appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Thus, assuming that the 
causes of the veteran's death would qualify as either a 
respiratory cancer and soft-tissue sarcoma, the deceased 
veteran is not entitled to presumptive service connection 
under 38 C.F.R. § 3.309(e) because there is no credible 
evidence indicating exposure to herbicides in service.  

The veteran's service medical records (SMRs) are completely 
negative for findings, complaints or diagnosis of any 
respiratory or cancer-related disabilities.  In a January 
1977 separation examination the veteran reported that he did 
not then have, nor did he ever have, chronic or frequent 
colds, shortness of breath, pain or pressure in the chest, 
chronic cough, or tumors, growths, cysts, or cancer. 

The first objective findings of record indicating any health 
problems with the veteran are not until 2004.  

On April 6, 2004, the veteran was treated for complaints of 
chest pain which had been occurring for three to four weeks.  
On April 8, 2004, the veteran was assessed with pneumonia of 
the left lower lobe and prescribed medications, and a chest 
x-ray re-evaluation was requested by the treating clinician.

On April 19, 2004, the veteran had a chest radiograph, which 
revealed a 14.4 centimeter mass in his left lower hemithorax.  
Differential considerations would include a soft tissue 
sarcoma or teratoma.   Multiple lesions were noted within the 
liver, concerning for a metastatic process.  The physician 
noted that an infectious etiology is also a consideration.

A private hospital treatment report indicates that the 
veteran entered the hospital on April 19, 2004.  When he was 
admitted the veteran was diagnosed with left lung mass with 
possible liver metastases.  The final diagnosis was left lung 
mass with mediastinal impingement, probably metastatic 
cancer, and superior vena cava syndrome with respiratory 
distress.  The hospital report also notes multiple lesions in 
the liver consistent with metastases, and that it was found 
that the lesions were probably metastatic cancer.  The 
veteran's family was notified that the veteran's condition 
was probably terminal and that there was little hope of 
treatment.  The veteran died on April [redacted], 2004, at 8:00 am.

The appellant has presented no medical evidence that any 
disease, injury, or exposure in service was the principal or 
a contributory cause of the veteran's death.

The veteran died more than 25 years after service discharge.  
The veteran's service medical records are silent for any 
diagnosis of, or treatment for respiratory failure, tumors, 
or liver problems.  There is no evidence that the veteran had 
any disease or disability during service that could be 
related to the causes of his death.  There are no allegations 
of a continuity of symptoms from service that are related to 
the principal or contributory causes of the veteran's death.  
There is no credible evidence of record indicating that the 
veteran was exposed to chemicals or herbicides of any variety 
during service.  Additionally, the appellant has presented no 
medical evidence of a nexus between the veteran's alleged 
exposure to Agent Orange or other chemicals during service, 
and the principal or contributory causes of his death.  

Although the appellant has argued that exposure to chemicals 
in drums and Agent Orange during service are related to his 
death, lay persons are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The appellant's lay assertions have 
been considered, however they do not outweigh the medical 
evidence of record, which do not show any relationship 
between the veteran's cause of death and any credible 
exposure, disease, or disability incurred in service. 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22 (2007).

As noted above the veteran had no service connected 
disabilities, and therefore the provisions of 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


